DETAILED ACTION
The amendment filed on February 21, 2022 (based on the RCE filed May 11, 2021) has been entered.
Claims 3, 8, 18 and 22 are cancelled, and claims 1-2, 4, 16-17 and 19-21 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4, 16-17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the recitation “windward side end portions of the heat transfer fins of the upper stage section and leeward side end portions of the heat transfer fins of the upper stage section are spaced apart from each other by less than 1 mm in a vertical direction and overlap by less than 1 mm in the vertical direction” in lines 22-25 is indefinite.  It is not clearly understood how the heat transfer fins can both “spaced apart from each other by less than 1 mm in a vertical direction and overlap by less than 1 mm in the vertical direction.”
Regarding claim 16, the recitation “windward side end portions of the heat transfer fins of the upper stage section and leeward side end portions of the heat transfer fins of the upper stage section are spaced apart from each other by less than 1 mm in a vertical direction and overlap by less than 1 mm in the vertical direction” in lines 22-25 is indefinite.  It is not clearly understood how the heat transfer fins can both “spaced apart from each other by less than 1 mm in a vertical direction and overlap by less than 1 mm in the vertical direction.”  Additionally, the recitation “a second fin pitch” in line 20 is indefinite, since it is unclear whether it is the same or different from the “second fin pitch” in lines 12 and 13.
Regarding claim 17, the recitation “heat transfer fins disposed at the upper stage section and the lower stage section adjacent to each other” is indefinite, since claim 16 recites “a middle stage section” between the “the lower stage section” and “the upper stage section” in lines 6-7.  It is not clearly how the fins of the upper and lower stages can be “adjacent to each other” when there is a middle stage section there between.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Hongo et al. (JP 9-159311) in view of Ono (JP 2006-275376) with English machine translation and Salamon (2012/0012284).
	Hongo et al. (annotated Figure 1, next page) discloses a heat exchanger 9 comprising:
a plurality of heat transfer fins 23 continuously arranged in multiple stages (five shown in Figure 1) from a windward side (bottom) to a leeward side (top), wherein an upper stage section includes some of the multiple stages (i.e. three) and a lower stage section includes some of the multiple stages (i.e. two), wherein the lower stage section is on the windward side of the upper stage section,
	wherein the heat transfer fins 23 disposed at the upper stage section (bottommost) and the lower stage section (topmost) adjacent to each other are offset (shaded) in a column direction from a plane perspective;
wherein the heat transfer fins 23 positioned in the lower stage section are spaced apart from each other at a first fin pitch, 
wherein the plurality of heat transfer fins 23 positioned in a stage on the leeward side (upper stage section) are spaced apart from each other at a second fin pitch smaller than the first fin pitch;

    PNG
    media_image1.png
    857
    858
    media_image1.png
    Greyscale


but does not disclose a leeward side end portion of each of the plurality heat transfer fins 23 is folded obliquely with respect to an air flow direction and a windward side end portion of each of the plurality of heat transfer fins 23 is not folded with respect to the air flow direction,
wherein each of the heat transfer fins 23 includes body portions positioned on the windward side and folded portions formed by being folded from the leeward side end portions of the body portions, 
wherein the folded portion is folded at an angle of no less than 5 degrees and no more than 15 degrees with respect to the body portion, nor
windward side end portions of the heat transfer fins 23 of the upper stage section and leeward side end portions of the heat transfer fins 23 of the upper stage section are spaced apart from each other by less than 1 mm in a vertical direction and overlap each other by less than 1 mm in the vertical direction.
Ono (Figures 1-2 and 5) discloses a heat exchanger 1 comprising:
	a plurality of heat transfer fins 6a continuously arranged in multiple stages (two shown in Figure 1) from a windward side (outer) to a leeward side (inner),
wherein a leeward side end portion D (Figure 5 and Solution, second sentence) of each of the plurality of heat transfer fins 6a is folded obliquely (a) with respect to an air flow direction and a windward side end portion of each of the plurality of heat transfer fins 6a is not folded with respect to the air flow direction, wherein each of the heat transfer fins 6a includes body portions Sb positioned on the windward side and folded portions a formed by being folded from the leeward side end portions D of the body portions Sb for the purpose of improving heat transfer.
	Salamon (Figures 1-2 and 5D) discloses a heat exchanger 100 comprising:
	a plurality of heat transfer fins 110 continuously arranged in multiple stages 125, 127 from a windward side to a leeward side,
	wherein windward side end portions 137 of the heat transfer fins 110 of the leeward stage 127 and leeward side end portions 135 of the heat transfer fins 110 of the windward stage 125 are spaced apart from each other from zero (Figure 5D, paragraph 28) to about five times a fin pitch 145 (Figure 2, paragraph 25) in the flow direction for the purpose of achieving a desired heat transfer and/or pressure drop (paragraph 24).
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Hongo et al. a leeward side end portion of each of the plurality of heat transfer fins folded obliquely with respect to an air flow direction and a windward side end portion of each of the plurality of heat transfer fins is not folded with respect to the air flow direction for the purpose of improving heat transfer as recognized by Ono, and employ in Hongo et al. windward side end portions of the heat transfer fins of the leeward stage and leeward side end portions of the heat transfer fins of the windward stage are spaced apart from each other from zero to about five times a fin pitch in the flow direction for the purpose of achieving a desired heat transfer and/or pressure drop as recognized by Salamon.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a folded portion at any desired angle, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this instance, the angle of the folded portion affects the heat transfer and/or pressure drop as recognized in Figure 5 of Ono.
The recitation “for a refrigerator” is considered to be a statement of intended use, even if claimed, does not merit patentable weight unless the body of the claim refers back to, is defined by, or otherwise draws life and breadth from such intended use.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Arguendo, Figure 2 of Hongo et al. discloses refrigerator 1.
Regarding claim 2, Figure 1 (annotated, page 4) of Hongo et al. discloses the heat transfer fins 23 disposed at the upper stage section and the lower stage section adjacent to each other are offset by a first distance in the column direction.
Regarding claim 4, Figure 1 (annotated, page 4) of Hongo et al. discloses the heat transfer fins 23 disposed at the upper stage section spaced apart from each other by the second fin pitch are offset by a predetermined distance in the column direction.

Claim(s) 16-17 and 19 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al. (7,065,982) in view of Salamon (2012/0012284).
	Schmid et al. (annotated Figure 6, next page) discloses a refrigerator (column 3, lines 53-65) comprising a heat exchanger E, the heat exchanger E comprising:
a plurality of heat transfer fins 10 continuously arranged in multiple stages (five shown) from a windward side (bottom) to a leeward side (top), wherein an upper stage section includes some of the multiple stages (i.e. three), a middle stage section includes some of the multiple stages (i.e. one), and a lower stage section includes some of the multiple stages (i.e. one), wherein the lower stage section is on the windward side (below) of the middle stage section and the middle stage section is on the windward side (below) of the upper stage section,
	wherein the heat transfer fins 10 disposed at different stages of the upper stage section and the middle stage section adjacent to each other are offset in a column direction (i.e. left to right) from a plane’s perspective;
wherein heat transfer fins 10 positioned on the upper stage section are spaced apart from each other at a second fin pitch and heat transfer fins 10 positioned on the middle stage section are spaced apart from each other at a third fin pitch larger than the second fin pitch, 


    PNG
    media_image2.png
    700
    1275
    media_image2.png
    Greyscale


wherein heat transfer fins 10 disposed in the lower stage section adjacent to each other in a direction from the windward side to the leeward side are aligned with each other in the column direction;
wherein the heat transfer fins 1 positioned in the lower stage section are spaced apart from each other at a first fin pitch, 
wherein the plurality of heat transfer fins 1 positioned in a stage on the leeward side (upper stage section) are spaced apart from each other at the second fin pitch smaller than the first fin pitch;
but does not disclose windward side end portions of the heat transfer fins 10 of the upper stage section and leeward side end portions of the heat transfer fins 10 of the upper stage section are spaced apart from each other by less than 1 mm in a vertical direction and overlap each other by less than 1 mm in the vertical direction.
	Salamon (Figures 1-2 and 5D) discloses a heat exchanger 100 comprising:
	a plurality of heat transfer fins 110 continuously arranged in multiple stages 125, 127 from a windward side to a leeward side,
	wherein windward side end portions 137 of the heat transfer fins 110 of the leeward stage 127 and leeward side end portions 135 of the heat transfer fins 110 of the windward stage 125 are spaced apart from each other from zero (Figure 5D, paragraph 28) to about five times a fin pitch 145 (Figure 2, paragraph 25) in the flow direction for the purpose of achieving a desired heat transfer and/or pressure drop (paragraph 24).
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Schmid et al. windward side end portions of the heat transfer fins of the leeward stage and leeward side end portions of the heat transfer fins of the windward stage are spaced apart from each other from zero to about five times a fin pitch in the flow direction for the purpose of achieving a desired heat transfer and/or pressure drop as recognized by Salamon.
Regarding claim 17, as best understood, Figure 6 (annotated, page 8) of Schmid et al. discloses the heat transfer fins 10 disposed at the upper stage section adjacent to each other are offset by a first distance in the column direction.
Regarding claim 19, Figure 6 (annotated, page 8) of Schmid et al. discloses the heat transfer fins 10 disposed at the upper stage section adjacent to each other among the heat transfer fins 10 spaced apart from each other by the second fin pitch are offset by a predetermined distance in the column direction.

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al. (7,065,982) in view of Salamon (2012/0012284) as applied to claims 16-17 and 19 above, and further in view of Ono (JP 2006-275376).
	The combined teachings of Schmid et al. and Salamon lack a leeward side end portion of each of the plurality heat transfer fins 10 is folded obliquely with respect to an air flow direction and a windward side end portion of each of the plurality of heat transfer fins 10 is not folded with respect to the air flow direction.
Ono (Figures 1 and 5) discloses a heat exchanger 1 comprising:
	a plurality of heat transfer fins 6a continuously arranged in multiple stages (two shown in Figure 1) from a windward side (outer) to a leeward side (inner),
wherein a leeward side end portion D (Figure 5 and Solution, second sentence) of each of the plurality of heat transfer fins 6a is folded obliquely (a) with respect to an air flow direction and a windward side end portion of each of the plurality of heat transfer fins 6a is not folded with respect to the air flow direction, wherein each of the heat transfer fins 6a includes body portions Sb positioned on the windward side and folded portions a formed by being folded from the leeward side end portions D of the body portions Sb for the purpose of improving heat transfer.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Schmid et al. and Salamon a leeward side end portion of each of the plurality of heat transfer fins folded obliquely with respect to an air flow direction and a windward side end portion of each of the plurality of heat transfer fins is not folded with respect to the air flow direction for the purpose of improving heat transfer as recognized by Ono.	
	Regarding claim 21, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a folded portion at any desired angle, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this instance, the angle of the folded portion affects the heat transfer and/or pressure drop as recognized in Figure 5 of Ono.

Response to Arguments
The anticipatory rejections in view of Schmid et al. (7,065,982) are withdrawn in light of the claim amendments.
In the previous Office action (pages 6 and 9), the modification based on “obvious to try” has been omitted, since Ono (Solution) discloses “a bead D (i.e. side end portion) mounted at least one of a windward-side end portion and a leeward-side end portion (emphasis added) along the longitudinal direction of the fin face portion S (i.e. body portion).”
Applicant's arguments have been fully considered but they are not persuasive.
As noted in the rejection under 35 U.S.C. 112(b) above, it is not clearly understood how the heat transfer fins can both “spaced apart from each other by less than 1 mm in a vertical direction and overlap by less than 1 mm in the vertical direction.”  In this respect, the claims have been considered as read as “spaced apart from each other by less than 1 mm in a vertical direction”  consistent with the elected species of Figures 1 and 10.  The secondary reference of Ono clearly discloses in Figures 2, 5C and 5D, the spacing or overlap of the heat transfer fins is a result effective variable affecting the heat transfer and pressure drop, and would yield predictable results to one of ordinary skill in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763